PER CURIAM.
We affirm the circuit court’s order denying appellant’s 3.850 motion. The circuit court denied the motion as being untimely, but we find that the motion was timely filed pursuant to Peart v. State, 756 So.2d 42, 46 (Fla.2000). Nonetheless, we affirm the circuit court’s order because appellant’s motion failed to include all of the information required by Florida Rule of Civil Procedure 3.850(c). However, this affirmance is without prejudice to appellant filing a motion that includes the information required by rule 3.850(c) no later than thirty (30) days from the issuance of the mandate.
WARNER, SHAHOOD and MAY, JJ., concur.